Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing McGuireWoods LLP One James Center 901 East Cary Street Richmond, VA 23219-4030 Phone: 804.775.1000 Fax: 804.775.1061 www.mcguirewoods.com Martin B. Richards Direct: 804.775.1029 mrichards@mcguirewoods.com Direct Fax: 804.698.2147 November 23, 2010 VIA EDGAR AND FEDEX Duc Dang, Senior Counsel U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Apple REIT Ten, Inc. Amendment No. 2 to Registration Statement on Form S-11 Filed November 23, 2010 File No. 333-168971 Dear Mr. Dang: We are responding on behalf of our client, Apple REIT Ten, Inc. (the Company), to your letter to Mr. Glade M. Knight, dated November 12, 2010. Simultaneously with the submission of this letter, we are filing Pre-effective Amendment No. 2 to the Companys Registration Statement on Form S-11. This letter, together with Pre-effective Amendment No. 2, responds to the comments in your letter dated November 12, 2010. Pre-effective Amendment No. 2 is marked to show changes from Pre-effective Amendment No. 1 to the Registration Statement filed on October 20, 2010. A copy of the marked document is included with the copy of this letter being delivered to you. This letter repeats the comments from your letter of November 12, 2010, together with responses on behalf of the Company. Atlanta | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Jacksonville | London | Los Angeles New York | Norfolk | Pittsburgh | Raleigh | Richmond | Tysons Corner | Washington, D.C. | Wilmington November 23, 2010 Page 2 General 1. Please file your auditors consent to the use of their audit report. Thank you for the comment. We have filed an updated auditors consent with the current filing. Prospectus Cover Page 2. We note your response to comment 4 of our letter dated September 22, 2010. It appears that the font size you are using may not be at least 10-pont modern type. Please refer to Rule 420 of Regulation C and revise your disclosure accordingly. The font size used on the cover page and throughout the prospectus is at least 10-point modern type and complies with the requirements of Rule 420 of Regulation C. Summary Compensation, page 10 3. The revised disclosure here is repeated verbatim on page 41. Please revise to provide brevity and limit the use of repetition. Please refer to note 4 to Rule 421 of Regulation C. If possible, revise to simply disclose that AFM will provide all the services owed by your two advisors and receive separate payments for such services even though you are already paying advisory fees to the two advisors. Also, simply clarify that reimbursements to AFM will not be based on any formal record keeping. Per the staffs suggestion, the referenced disclosures have been simplified in the current filing. 4. Your tables here should also include the estimated amounts payable, where applicable. The revised disclosure has been added to the table on pages 10 and 11 of the current filing. Risk Factors The compensation to Apple Ten Advisors and Apple Suites Realty is variable , page 18 5. We note your response to comment 19 and the reference to the risk factor on page 17. It appears that the risk associated with the cost basis of your fees November 23, 2010 Page 3 represents a risk separate from the general risks arising from the variability of compensation levels to these entities. Please revise to discuss separately. Thank you for the comment. The Company made the requested revision (in connection with the previously issued comment 19) on page 18 of Pre-effective Amendment No. 1 filed on October 20, 2010. Thus, the Company would ask the staff to review this risk factor which begins The compensation to Apple Ten Advisors and Apple Suites Realty is variable  on page 19 of the current filing. There will be dilution of shareholders interest upon conversion , page 21 6. Please note that risk factors should be brief and highlight the material risk you are attempting to convey. This risk factor and the one immediately following it repeat, verbatim, disclosure that is already located elsewhere in this prospectus. Please revise to limit the repetition and provide brevity. The requested revisions have been added to page 22 of the current filing. You will be limited in your ability to sell , page 27 7. Please revise this risk factor to provide brevity and only include the disclosure needed to place the risk into context. The requested revisions have been added to page 27 of the current filing. You will be limited in your ability to sell your Units , page 27 8. Please supplement your current risk disclosure here to highlight the potential impact that Mr. Knights unilateral right to convert the Series B shares could have on the redemption right of your other unitholders. The requested disclosure has been added to page 27 of the current filing. Series B Convertible Preferred Shares, page 40 9. We note your response to comment 36 but are unable to locate the revised disclosure under this subheading. Please advise. In response to the previously issued comment 36, the following paragraph was included on page 44 of Pre-effective Amendment No. 1 filed October 20, 2010: As sole owner of Apple Ten Advisors, Glade M. Knight could terminate our Advisory Agreement at any time and without cause upon 60 days prior written notice. If the Advisory Agreement were terminated, no additional asset management fees would be payable by us to Apple Ten Advisors which, November 23, 2010 Page 4 as noted, is wholly-owned by Glade M. Knight. In the unlikely event Mr. Knight were to terminate the agreement as the owner of Apple Ten Advisors, it would trigger the conversion of the Series B convertible preferred shares pursuant to our articles of incorporation. For a description of the Series B convertible shares see Principal and Management Shareholders and Description of Capital Stock. Cost-Sharing Arrangements and Reimbursements to Apple Fund Management, page 41 We note the revised disclosure that your two advisors will use the services of AFM on an as-needed basis. Since neither entity has employees, it would appear that AFMs services will always be employed. Please revise to clarify such or advise. Although initially and for the foreseeable future, Apple Ten Advisors and Apple Suites Realty will utilize the employees of Apple Fund Management, Apple Ten Advisors and Apple Suites Reality do not have an obligation to always use the employees of Apple Fund Management. The Company has added additional disclosure to page 41 of the current filing. We note your response to comment 8. It remains unclear from your disclosure why you have not contracted directly with the parties that will provide such services. Please revise to discuss the business purpose for the current arrangement. In the appropriate section, also revise to discuss the risks associated with such arrangement. Please see the attached supplementary letter that addresses compensation, reimbursement and related issues in an integrated, comprehensive manner. Please revise to clarify if the reimbursements include the salaries paid to your officers. Please also better explain the overhead expenses for which you will be responsible in addition to the employee compensation. The requested disclosure has been added to page 41 of the current filing. We note from your response to comment 16 that reimbursement amounts will be calculated based on the amount of time the AFM employees devote to your business. In light of your disclosure that AFM will not establish formal record keeping procedures to track time invested in your business, please expand your disclosure to discuss how you will determine such amounts payable. In the appropriate section, clarify if there are any conflicts associated with this arrangement. The requested disclosure has been added to page 41 of the current filing. November 23, 2010 Page 5 We note your response to comment 17. It is still not clear what services you receive in exchange for the advisory and management fees paid to Apple Ten Advisors and Apple Suites Realty that you are not already paying for via reimbursements. Other than the reference to gross margin it is not clear why the remaining disclosure in that paragraph is relevant. It is also not clear how the two advisors are able to perform services for anyone since they do not have any personnel. Please clarify and also clarify if you are using gross margin as a defined term. The requested revisions have been added to page 42 of the current filing. Please also see the attached supplementary letter on compensation, reimbursement and related issues. The disclosure referenced in the staff comment is intended to highlight that we will not pay expenses related to services of Apple Ten Advisors and Apple Suites Realty not on our behalf. Conflicts of Interest General, page 43 We note your response to comment 38. Please supplement your disclosure under this subheading to clarify that you do not currently have a specific committee in place for the review and/or resolution of matters discussed in this section, if true. The requested disclosure has been added to page 45 of the current filing. Transactions with Affiliates and Related Parties, page 45 We have read your response to comment 37. To enhance the transparency of your disclosure, please state if true, that the related party transactions currently described in this prospectus will not require approval by a majority of disinterested directors or the entire board of directors. Your disclosure should also either describe such transactions in detail or reference the page number and/or sections of the prospectus in where these transactions are discussed. The requested disclosure has been added to page 46 of the current filing. Competition Between Us and , page 46 Considering the related party nature of the competition disclosed here, please revise to clarify that such competition would benefit your sponsor since it may drive up the price for an acquisition which would result in greater acquisition fees. Please revise to clarify how you would actually compete with the other Glade Knight sponsored programs. For instance, would personnel that provide services for multiple programs determine the bid prices for the competing programs? The requested disclosure has been added to page 47 of the current filing. November 23, 2010 Page 6 Changes in Objectives and Policies, page 57 We note your response to comment 41. Please revise your current disclosure to note that you have no obligations to notify your investors of any changes to your investment and financing policies similar to the revised disclosure you provided in the preceding Sale Policies section. The requested revisions have been added to page 55 of the current filing. Management, page 59 We note your response to comment 43. In complying with Item 401(e) of Regulation S-K, such disclosure should be provided for each director. Please revise your disclosure accordingly. Also, clarify the time frames each person was associated with AFM. The requested revisions have been added to pages 61, 62 and 63 of the current filing. Compensation Discussion and Analysis Executive Compensation Please revise to briefly summarize the cost-sharing arrangement disclosure instead of repeating it verbatim here. The requested revisions have been added to page 66 of the current filing. General Philosophy, page 64 We reissue comment 45. Please revise to specifically discuss the purpose of granting compensation to senior management in light of the external advisory agreements and fees and reimbursements. The requested disclosure has been added to page 66 of the current filing. Please see the paragraph preceding the heading General Philosophy. Please also see the attached supplementary letter on compensation, reimbursement and related issues. Apple Ten Advisors and Apple Suites Realty, page 68 You have disclosed that Apple Suites Realty is engaged in the business of property management financial solutions. You further disclose that your two advisors may make arrangements with others to provide the services they owe to you. It is not clear how such disclosure is consistent with the fact that neither advisor has any employees. Please revise to reflect the actual abilities of your two advisors. November 23, 2010 Page 7 The requested revisions have been added to pages 2, 3, 10, 38 and 42 of the current filing. In addition, please see the attached supplementary letter that addresses this specific comment and the abilities of our advisors. Prior Performance of Programs , page 72 We note your response to comment 46 that you have removed information that does not comply with Section 8 of Industry Guide 5. We note you continue to include disclosure about Cornerstone and Apple Residential, which appears to have taken place outside the 10 year window. Please tell us your basis for the noted disclosure. The disclosures relating to Cornerstone and Apple Residential have been removed from Prior Performance of Programs Sponsored by Glade M. Knight in the current filing. Please disclose the number of investors for disclosed properties. The requested disclosure has been added to pages 73, 74 and 75 of the current filing. Additional Information, page 75 We note your response to comment 48 that you have included all of the properties acquired since inception for the disclosed programs in your summary under this subheading and in Table VI. Please tell us your basis for including all of the acquisitions. Please refer to Section 8.A.4 and Table VI in Appendix II of Industry Guide 5. The requested revisions have been added to the current filing.
